Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 03/22/19
                                           06/08/18 1 of 24. PageID #: 245
                                                                       46
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 03/22/19
                                           06/08/18 2 of 24. PageID #: 246
                                                                       47
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 03/22/19
                                           06/08/18 3 of 24. PageID #: 247
                                                                       48
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 03/22/19
                                           06/08/18 4 of 24. PageID #: 248
                                                                       49
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 03/22/19
                                           06/08/18 5 of 24. PageID #: 249
                                                                       50
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 03/22/19
                                           06/08/18 6 of 24. PageID #: 250
                                                                       51
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 03/22/19
                                           06/08/18 7 of 24. PageID #: 251
                                                                       52
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 03/22/19
                                           06/08/18 8 of 24. PageID #: 252
                                                                       53
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 03/22/19
                                           06/08/18 9 of 24. PageID #: 253
                                                                       54
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 10 of 24. PageID #: 55
                                                                        254
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 11 of 24. PageID #: 56
                                                                        255
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 12 of 24. PageID #: 57
                                                                        256
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 13 of 24. PageID #: 58
                                                                        257
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 14 of 24. PageID #: 59
                                                                        258
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 15 of 24. PageID #: 60
                                                                        259
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 16 of 24. PageID #: 61
                                                                        260
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 17 of 24. PageID #: 62
                                                                        261
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 18 of 24. PageID #: 63
                                                                        262
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 19 of 24. PageID #: 64
                                                                        263
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 20 of 24. PageID #: 65
                                                                        264
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 21 of 24. PageID #: 66
                                                                        265
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 22 of 24. PageID #: 67
                                                                        266
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 23 of 24. PageID #: 68
                                                                        267
Case:
 Case:5:19-mc-00021-SL
       5:18-mc-00054-SLDoc
                        Doc#:#:14-1
                                1-2 Filed: 06/08/18
                                           03/22/19 24 of 24. PageID #: 69
                                                                        268
